John F. Stroud, Jr., Chief Judge, dissenting. I agree with the majority that this matter is preserved for our review because the trial court in effect ruled on the motion by continuing with the hearing. However, I dissent from the majority opinion concerning the merits of this case because it is my view that it misapplies the clear language of Arkansas Code Annotated section 16-13-317 (Repl. 1999). Under my view of the application of this statute, the hearing in this matter was that of a posttrial motion, not that of a “contested case” as found by the majority. Moreover, I do not believe that the cases of Gibbons v. Bradley, 239 Ark. 816, 394 S.W.2d 489 (1965), and Henderson v. Dudley, 264 Ark. 697, 574 S.W.2d 568 (1978), are as easily distinguishable from the instant case as urged by the majority opinion. Nor do I believe that the 1945 case of Black v. Jones, 208 Ark. 1011, 188 S.W.2d 626 (1945), which the majority cites in its second footnote for its definition of “trial,” is particularly helpful in resolving this issue. Furthermore, the majority opinion states that “because the change of venue was made without . . . the consent of the parties, the change of venue was improper. ...” I do not consider the hearing of this posttrial motion to have facilitated a change of venue. Rather, the venue remained in Searcy County where the case was tried. I would affirm the trial court, and I am authorized to state that Judge Bird joins in this dissent. I am further authorized to state that Judge Jennings agrees with this interpretation of the statute although it is his opinion that the issue was not properly preserved in this case.